DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities: at line 9 of claim 9 and line 7 of claim 17, “sensor.” should apparently read –sensors;--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 12-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 4 of claim 4, it is unclear if “biometric….detectors” are the same as or different than “a plurality of sensors” recited at line 4 of claim 1.  Applicant’s specification at [0043] of the publication notes that, for instance, heartbeat may be detected via a biometric sensor, however heartrate seems to be sensed via “a plurality of sensors” as positively recited in claim 3.  Thus, it is unclear how a biometric sensor in claim 4 differs from a physiological sensor which senses heart rate as recited in claims 1 and 3. 
Further, with respect to claim 4, it is unclear if “a plurality of biometric and environmental detectors” is implying a plurality of biometric detectors and a plurality of environmental detectors” or if each of the plurality of detectors required by claim 4 are considered to be both “biometric and environmental”.  
At line 1 of claim 5, it is unclear which “the response” is being referenced as claim 1 at line 7 recites “one or more responses”.  
Claim 5 is indefinite as it recites “in response to determining the user has a user profile history”, however neither claim 1 or 5 ever recites “determining the user has a user profile history”.  Therefore, there is not positive recitation of such a determination occurring.  
At line 1 of claim 6, it is unclear which “the response” is being referenced as claim 1 at line 7 recites “one or more responses”.  
Claim 6 is indefinite as it recites “in response to determining an absence of a user profile history”, however neither claim 1 or 6 ever recites “determining an absence of a user profile history”.  Therefore, there is not positive recitation of such a determination occurring.  
At line 5 of claim 6, it is unclear if “one or more generic techniques” is the same as or different than “a plurality of generic techniques” recited at line 4.  
Claim 7 at line 15 recites the limitation "the user associated with the AR device".  There is insufficient antecedent basis for this limitation in the claim.
At line 4 of claim 12, it is unclear if “biometric….detectors” are the same as or different than “a plurality of sensors” recited at line 9 of claim 9.  Applicant’s specification at [0043] of the publication notes that, for instance, heartbeat may be detected via a biometric sensor, however heartrate seems to be sensed via “a plurality of sensors” as positively recited in claim 11.  Thus, it is unclear how a biometric sensor in claim 12 differs from a physiological sensor which senses heart rate as recited in claims 9 and 11. 
Further, with respect to claim 12, it is unclear if “a plurality of biometric and environmental detectors” is implying a plurality of biometric detectors and a plurality of environmental detectors” or if each of the plurality of detectors required by claim 12 are considered to be both “biometric and environmental”.  
At line 1 of claim 13, it is unclear which “the response” is being referenced as claim 9 at line 12 recites “one or more responses”.  
Claim 13 is indefinite as it recites “in response to determining the user has a user profile history”, however neither claim 9 or 13 ever recites “determining the user has a 
At line 1 of claim 14, it is unclear which “the response” is being referenced as claim 9 at line 12 recites “one or more responses”.  
Claim 14 is indefinite as it recites “in response to determining an absence of a user profile history”, however neither claim 9 or 14 ever recites “determining an absence of a user profile history”.  Therefore, there is not positive recitation of such a determination occurring.  
At line 5 of claim 14, it is unclear if “one or more generic techniques” is the same as or different than “a plurality of generic techniques” recited at line 4.  
Claim 15 at line 15 recites the limitation "the user associated with the AR device".  There is insufficient antecedent basis for this limitation in the claim.
At line 4 of claim 20, it is unclear if “biometric….detectors” are the same as or different than “a plurality of sensors” recited at line 7 of claim 17.  Applicant’s specification at [0043] of the publication notes that, for instance, heartbeat may be detected via a biometric sensor, however heartrate seems to be sensed via “a plurality of sensors” as positively recited in claim 19.  Thus, it is unclear how a biometric sensor in claim 20 differs from a physiological sensor which senses heart rate as recited in claims 17 and 19. 
Further, with respect to claim 20, it is unclear if “a plurality of biometric and environmental detectors” is implying a plurality of biometric detectors and a plurality of environmental detectors” or if each of the plurality of detectors required by claim 20 are considered to be both “biometric and environmental”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drake et al. (U.S. Pub. No. 2018/0260026).  Regarding claim 1, Drake et al. (hereinafter Drake) discloses a method for reducing a motion sickness episode experienced by a user [0019], the method comprising: detecting a triggering environment associated with the user [0013], wherein detection of a triggering environment utilizes a plurality of analyzed data associated with a plurality of sensors 104 [0015] - cameras); extracting a piece of data (eye strain, excessive blinking, watery eyes, etc.) associated with the detected triggering environment in further association with the motion sickness episode experienced by the user ([0015]-[0017] and [0023]); generating one or more responses associated with the motion sickness episode experienced by the user based on the extracted piece of data associated with the  by the user, further comprises: in response to determining an absence of a user profile history associated with the user, collecting a plurality of generic techniques (“cool-down” period technique [0026] and techniques based on predefined criteria from multiple users [0037]); and selecting one or more generic techniques from the collected plurality of generic techniques based on a plurality of user data (from sensed data from additional users [0032]-[0037]) associated with a user stimuli sensitivity, a user stimuli history, and a response time factor associated with the user.  It is noted that the recitation of “associated with a user stimuli, a user history, and a response time factor associated with the user” does not require that the “plurality of user” data comprise such.  Regarding claim 7, selecting the one or more generic techniques is selected from the group consisting of at least: (i) a generation of a focal point object associated with the AR device, (ii) a use of specific color scheme in a visual field associated with the user, (iii) a modification associated with a plurality of sights and a plurality of sounds associated with a perceived field of the user, (iv) an obfuscation of a plurality of objects, (v) a prompting of the user to modify a current position, (vi) a simplification of a sensory input, (vii) a reduction of pitch and roll associated with an . 
Regarding claim 9, Drake discloses a computer system for reducing a motion sickness episode experienced by a user, comprising: one or more processors [0015], one or more computer-readable memories [0015], one or more computer-readable tangible storage media [0015], and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system ([0039] and [0040] is capable of performing a method comprising: detecting a triggering environment associated with the user [0013], wherein detection of a triggering environment utilizes a plurality of analyzed data associated with a plurality of sensors 104 [0015] - cameras); extracting a piece of data (eye strain, excessive blinking, watery eyes, etc.) associated with the detected triggering environment in further association with the motion sickness episode experienced by the user ([0015]-[0017] and [0023]); generating one or more responses associated with the motion sickness episode experienced by the user based on the extracted piece of data associated with the motion sickness episode [0024]; implementing the generated one or more responses associated with the motion sickness episode by utilizing an augmented reality (AR) device ([0019], [0024] and [0025]); and providing a piece of feedback associated with the generated one or more responses associated with the motion 
Regarding claim 10, detecting the triggering environment associated with the user, further comprises: collecting a piece of data associated with a physiological state associated with the user ([0015] – “store sensed biological data…in the data storage device 109 and/or the memory 106”); and analyzing the collected piece of data associated with the physiological state associated with the user ([0017] – “processor compares the sensed biological data 112 with the predefined criteria 114 to determine…”).  Regarding claim 11, the analyzed piece of data associated with the physiological state of the user is selected from the group consisting of: (i) a heart rate; (ii) a level of nausea; (iii) a level of wakefulness; (iv) a blood pressure rate; (v) a level of eye gaze; (vi) a blink rate; and (vii) a rate associated with breathing patterns ([0013], [0017] and [0023]).  Regarding claim 12 and in view of its indefinite nature, extracting the piece of data associated with the detected triggering environment in further association with the motion sickness episode experienced by the user, further comprises: identifying a plurality of biometric and environmental detectors (cameras) associated with the detected triggering environment associated with the user ([0015], [0021] and [0023]).  
Regarding claim 13 and in view of its indefinite nature, generating the response associated with the motion sickness episode experienced by the user, further comprises: in response to determining the user has a user profile history, collecting a plurality of user effective techniques; and applying each user effective technique from the collected plurality of user effective techniques ([0038] and [0039], processor associated with a user stimuli sensitivity, a user stimuli history, and a response time factor associated with the user.  It is noted that the recitation of “associated with a user stimuli, a user history, and a response time factor associated with the user” does not require that the “plurality of user” data comprise such.  Regarding claim 15, selecting the one or more generic techniques is selected from the group consisting of at least: (i) a generation of a focal point object associated with the AR device, (ii) a use of specific color scheme in a visual field associated with the user, (iii) a modification associated with a plurality of sights and a plurality of sounds associated with a perceived field of the user, (iv) an obfuscation of a plurality of objects, (v) a prompting of the user to modify a current position, (vi) a simplification of a sensory input, (vii) a reduction of pitch and roll associated with an identified horizon, (viii) an alteration of a luminescence and a temperature warmth, (ix) a detection and a guidance associated with a rate associated with a breathing pattern of 
Regarding claim 17, Drake discloses a computer program product for reducing a motion sickness episode experienced by a user, comprising: one or more computer-readable storage tangible media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor ([0015], [0039] and [0040]) to cause the processor to perform a method comprising: detecting a triggering environment associated with the user [0013], wherein detection of a triggering environment utilizes a plurality of analyzed data associated with a plurality of sensors 104 [0015] - cameras); extracting a piece of data (eye strain, excessive blinking, watery eyes, etc.) associated with the detected triggering environment in further association with the motion sickness episode experienced by the user ([0015]-[0017] and [0023]); generating one or more responses associated with the motion sickness episode experienced by the user based on the extracted piece of data associated with the motion sickness episode [0024]; implementing the generated one or more responses associated with the motion sickness episode by utilizing an augmented reality (AR) device ([0019], [0024] and [0025]); and providing a piece of feedback associated with the generated one or more responses associated with the motion sickness episode ([0025], deleting the object from the scene that resulted in the biological response that failed to meet predefined criteria).
Regarding claim 18, detecting the triggering environment associated with the user, further comprises: collecting a piece of data associated with a physiological state .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (U.S. Pub. No. 2018/0260026).  Regarding claims 8 and 16, while Drake does not disclose explicitly that providing the piece of feedback associated with the generated one or more responses associated with the motion sickness episode, further comprises: linking the particular piece of feedback (scene object deletion [0025]) to an associated user profile history of the user; and linking the particular piece of feedback to a crowdsourced knowledge base, Drake makes such obvious as Drake discloses linking all feedback stored to a user profile [0038]; and linking such feedback to a crowdsourced knowledge base (“server” [0021] and [0032]-[0037]) for the purpose of adjusting a user experience when a biological response fails to meet predefined criteria [0025], and enabling adjustment of a user experience using a collective group of data from similar users ([0032]-[0037]) when a singular user does not have a complete/fully defined user profile history yet.  Further, while Drake does not disclose explicitly that providing the piece of feedback associated with the generated one or more responses associated with the motion sickness episode, further comprises measuring a length of time used to reduce the motion sickness of the user, Drake makes such obvious as Drake discloses that the system will sense when the heart rate of the user has returned to normal, indicating that no motion sickness is felt anymore, and then return the user back to the game at the place the user left off [0026], which would be an indicating of a measurement of time.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791